Citation Nr: 0629437	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Amanda Cutler, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1940 to August 
1947.  He died in February 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant appeared at a hearing before the 
undersigned Veterans Law Judge in August 2006.  In August 
2006, the Board granted the appellant's motion to advance her 
appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2004).



FINDINGS OF FACT

1.  The veteran died in February 2003.

2.  In an October 1995 decision, the RO granted the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) and granted an effective 
date of January 24, 1995.

3.  The RO erred in the October 1995 rating decision when it 
failed to establish an effective date of November 5, 1990 for 
the grant of entitlement to TDIU.

4.  The veteran was entitled to be continuously rated as 
totally disabled due to service-connected disabilities for a 
period of 10 or more years at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2006) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Analysis

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  

The appellant and her representative argue that there was CUE 
in the October 1995 rating decision which assigned a January 
24, 1995 effective date for the award of TDIU.  Specifically, 
their argument is that the veteran filed an earlier claim for 
TDIU, which was received by the RO on November 5, 1990, and 
that the effective date for the award of TDIU should go back 
to the date of the November 5, 1990 TDIU claim.  If the 
effective date of the award of TDIU is from November 5, 1990, 
then the veteran would have been in receipt of a total 
disability rating for more than 10 continuous years prior to 
his death and the appellant would be entitled to DIC benefits 
under 38 U.S.C.A. § 1318.  For the reasons explained below, 
the Board agrees.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

At the time of the October 1995 rating decision, the 
effective date for an award of service connection was 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  Nevertheless, VA claims are to be 
liberally construed.  Szemraj v. Principi, 357 F.3d 1370 
(Fed. Cir. 2004).  

The record contains evidence that the RO received a written 
document from the veteran on November 5, 1990 asking that his 
"unemployability be evaluated."  The veteran filed an 
additional document asking for TDIU on January 24, 1995.  In 
an October 1995 rating decision, the RO granted entitlement 
to TDIU, effective January 24, 1995.

The Board finds that the November 5, 1990 communication 
received by the RO from the veteran was an application for 
TDIU.  As such, the Board concludes that the RO committed 
clear and unmistakable error in 1995 by failing to establish 
a November 5, 1990 effective date for the award of TDIU.  But 
for the CUE in failing to establish a November 5, 1990 
effective date for the award of TDIU in the October 1995 
rating decision, the veteran would have been in continuous 
receipt of total service-connected disability compensation 
for 10 or more years immediately preceding his death.  As 
such, the Board finds that the appellant is entitled to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.

In summary, the Board finds CUE in the October 1995 rating 
decision.  The error is that the effective date for the award 
of TDIU should have been November 5, 1990, not January 24, 
1995.  Because the effective date of the award of TDIU should 
have been November 5, 1990 and the veteran died in February 
2003, the veteran was entitled to be rated as 100 percent 
disabled for a period of more than 10 continuous years before 
his death; as such, the appellant is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.




ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is warranted.

The appeal is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


